FILED

FEB 1 ﬂ 2015

UNITED STATES DISTRICT COURT
Clerk. U.S. District & Bankruptcy

FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia
MICHAEL JON RASMUSSEN, )
)
Plaintiff, )
) Case: 1:15—cv—00205
V' ) Assigned To : Unassigned
) Assign. Date : 2/10/2015
VINCENT GRAY, 6’1 01., ) Description: Pro Se Gen. Civil
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff 5 application to proceed in
forma pauperis and pro se civil complaint. Plaintiff alleges that he “was unexpectedly
terminated on June 4, 2012,” Compl. at 2 (page numbers designated by the Court), and that
defendants have denied him retirement beneﬁts notwithstanding his more than 37 years of
service as a ﬁreﬁghter and an emergency medical technician with the District of Columbia Fire
and EMS Department, see id. at 2-3. He asks that this Court order defendants “to pay [him] his
full retirement fund, with interest, and . . . full beneﬁts associated with being fully retired[,] to

pay the amount of overtime lawsuit settlement money, in full with interest, and to pay for [his]

pain and suffering, in the amount of $10,000,000.00 . . . .” Id. at 3.

Missing from the complaint is a short and plain statement of the grounds upon which the
Court’s jurisdiction depends as is required under Rule 8(a) of the Federal Rules of Civil
Procedure, and it does not appear that plaintiff has any recourse in the federal courts. See DC.
Code §§ 5—721 (directing Mayor to “consider all cases for the retirement of members and all

applications for annuities . . . subject to review and ﬁnal determination by the District of

Columbia Retirement Board”), 5—722 (establishing Police and Firemen’s Retirement and Relief
Board), 5-743 (authorizing “District of Columbia Retirement Board . . . to determine and ﬁx the
amount of the pension relief allowance”); Rife v. District of Columbia Police & Fireﬁghters’

Retirement and Relief Bd. , 940 A.2d 964, 965 (DC. 2007) (review under DC. Code § 2—510 by

District of Columbia Court of Appeals of Board decision denying payment of survivor annuity

following death of claimant’s husband).

The complaint will be dismissed for lack of subject matter jurisdiction. An Order

consistent with this Memorandum Opinion is issued separately.

   

United S es District Judge

 

DATE: 61/ 9/19 “J